         Case 1:19-cv-07450-AJN Document 16 Filed 11/15/19 Page 1 of 1

                      CONSUMER LAW GROUP, ILC
                                  ATTORNEYS AT

                             35 Cold Spring Road, Suite 512
                             Rocky Hill, Connecticut 06067
                                  Tel.: 860-571-0408
                                   Fax: 860-571-7457




November 15, 2019



Via ECF
Honorable Alison J. Nathan
United States Courthouse
Southern District of New York
40 Foley Square
New York, NY 10007


      Re:       Lee v. B&ZAuto Enteiprises, L.L.C
                SDNY Case No. 1:19-CV-07450 (AJN)

Dear Judge Nathan:

My office, together with co-counsel, represents the plaintiff, Sheena Lee, in the
above-referenced class action brought for violations of the Truth in Lending Act.

I am writing to provide the Court with the draft letter and Case Management Plan
that we sent to defense counsel for review and signature on November 12. We held
the Rule 26(f) Conference on Friday, November 8, 2019. Despite repeated requests
for comment, counsel for the defendant has not responded. We therefore submit the
documents independently.


Respectfully,



Daniel S. Blinn
